DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2018 has been considered by the examiner.
Claim Objections
Claims 18 and 21 are objected to because of the use of semi-colons. It is suggested to utilize commas when listing the materials (see punctuation of claim 22).  Appropriate correction is required.
Claim Interpretation
Acknowledgement is made of Applicant’s special definition, provided at Page 8 lines 13-16, of ‘mineralizing’. For the clarity of the record, mineralizing “is intended to mean a treatment with a silica sol or gel under conditions which make it possible to form an at least partial, silicon oxide-based, coating around the bitumen drops in emulsion”.
With regard to claim 31, it is noted that the claim features the phrase “by means of the process as claimed in claim 16”. This is not taken to invoke 112f because claim 16 recites sufficient structure for accomplishing the production of the particles as claimed in claim 31. It is recommended that the phrase ‘means of’ be deleted from the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 16 includes “this process comprising at least the steps consisting in” which renders the metes and bounds of the claim unclear because it is not apparent if the claim is open or closed. In the interest of making the record clear, the claims have been interpreted as open. 
Claims 17-34 depend from or otherwise require the contradictory language as explained above.
Additionally, claims 23-25 include the verb “adjusted”. It is unclear if these claims are specifying that the pH must be changed and/or ‘adjusted’ in the step. It is interpreted that a change in pH is not required but instead that the pH of the claimed step must be from 2 to 2.5 (in claims 23 and 24) and less than or equal to 0.5 (in claim 25). Put another way, claims 23-25 are further narrowing the pH range(s) specified in the steps of claim 16 and a change/adjustment of the pH in the step is not required.
Claim 26, similarly to claim 16 as explained above, uses the phrase ‘consisting in’. Further, claim 26 does not make clear if both substeps e’ and e’’ are required or if only one of substeps e’ and e’’ are required because the claim only specifies “at least”. Based on the language of e’’, it seems that both are required; as such, it is recommended to delete ‘at least’ but other language is possible and will be considered.
Claim 27 depends from claim 25 but there is no introduction of substep e’’ in claim 25 or claim 16. It appears that claim 27 is intended to be dependent from claim 26 and so it has been interpreted as such.
Claim 32 is rejected for the word ‘it’. Examiner presumes Applicant intends to refer to ‘the process” but specifically, ‘the heating of the aggregates’. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mariotti et al. (WO 2015/104518; relying upon attached Espacenet Machine Translation).
Regarding claim 16, Mariotti et al. (hereinafter “Mariotti”) teaches a method for producing a solid bitumen material made by the preparation of an aqueous emulsion of drops of bitumen that have a shell of silicon material formed around the drops of bitumen. The emulsion of bitumen drops is then dried to produce a powdered solid bitumen material (Abstract).
Specifically, Mariotti teaches the preparation of a stabilized emulsion of bitumen drops in an aqueous phase (Paragraph 0013) having a pH of less than or equal to 5 (Paragraph 0063) which meets claimed step a, preparing a sol containing at least one silicon oxide precursor (Paragraph 0056) having a pH of less than or equal to 5 (Paragraph 0063) meeting claimed step b, mineralization (“of the envelope into a shell”) of the bitumen drop of step a with the sol of step b (Paragraphs 0055, 0056, and 0063) meeting claimed step c, and then drying the emulsion until solid particles are achieved (Paragraph 0072).
Mariotti does not expressly teach step d as claimed, i.e. a mineralization of the emulsion of bitumen drops resulting from step c at a pH of less than or equal to 1 with a second silicon oxide precursor. However, Mariotti does appreciate the addition of “at least one silicon oxide precursor to the acid emulsion” (Paragraph 0069) as well as the formation of complete shell of material (Paragraph 0047) that will ensure that the solid bitumen material does not stick during storage (Paragraph 0080). Compellingly, Mariotti discloses in Paragraph 0146, a failed example, where they suggest that the envelope covering the bitumen failed (i.e. ruptured). The person of ordinary skill would recognize this as a potential problem.
In view that Mariotti teaches a first mineralization (step c) to form a silicon-based shell of material around the bitumen and that one of the examples potentially failed due to a rupture of the envelope, it would be prima facie obvious to repeat the sol gel process taught by Mariotti to ensure that the solid bitumen material is fully encapsulated so that it does not stick after the solid bitumen material is separated (i.e. dried) from the aqueous phase of the emulsion and that the envelope doesn’t rupture.
Regarding claims 17 and 18, Mariotti teaches the method as applied to claim 16 above and further teaches that the bitumen emulsion of step a is stabilized with a cationic surfactant such as alkylimidazoline amines (Paragraphs 0041 and 0044).
Regarding claim 19, Mariotti teaches the method as applied to claim 16 above and further teaches that the bitumen drops have a diameter ranging from 3 to 3000 nm (equivalent to 0.003 to 3 micron; Paragraph 0013 and Paragraph 0030).
Regarding claims 20-22, Mariotti teaches the method as applied to claim 16 above and further teaches that the silicon oxide precursors are alkoxysilanes, specifically, TEOS which is a tetraalkoxysilane (Paragraphs 0057-0061).
Regarding claims 23-25, Mariotti teaches the method as applied to claim 16 above and further teaches that the pH is less than or equal to 5 (Paragraph 0063). The claimed ranges lie within the disclosed range of Mariotti.
Regarding claim 26, Mariotti teaches the method as applied to claim 16 above and further teaches the collection of the material using a Buchner funnel with vaccum filtration and then dried in a dessicator. The person of ordinary skill would recognize and appreciate that this type of collection (Buchner with vacuum) would utilize a solvent or other liquid media during the collection so as to wash and/or neutralize the material being collected. This is standard lab practice. The Buchner funnel would then dry the material as air is drawn through the funnel thereby meeting claimed steps e’ and e’’.
Regarding claim 27, Mariotti teaches the method as applied to claim 26 above and further teaches that the material can be freeze-dried or spray-dried (Paragraph 0072). Mariotti also teaches vacuum filtration which meets filtration as claimed.
Regarding claim 28, Mariotti teaches the method as applied to claim 16 above but is silent to the percentage of solid bitumen particles in step a. However, it is taken that the bitumen of step a would contain less than or equal to 1.4% of solid particles because the bitumen is a hydrocarbonaceous material that is highly viscous. Moreover, this material is dispersed within an aqueous emulsion as such it is expected that there would be little, if any, solid bituminous particulate in the emulsion of step a.
Regarding claim 29, Mariotti teaches the method as applied to claim 16 above and Mariotti teaches that the bitumen is enveloped in the silicon oxide shell (Paragraph 0075) which meets the claimed bitumen core with a silica based shell.
Regarding claim 30, Mariotti teaches the method as applied to claim 29 above but is silent to the percentage of silicon oxide based shell relative to the total weight of the solid bitumen material obtained at the end of the process (i.e. step e). However, Mariotti does teach that the shell is homogenous (Paragraph 0075) and that the bitumen is from 50 to 90% of the material.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 31-34, Mariotti teaches the method as applied to claim 16 above and further teaches the combination of the solid bitumen material with aggregates (Paragraph 0153) at 160C. 
With regard to the feature of claim 34 specifying that the road binder (i.e. the solid bitumen material recovered from the process) is not heated before mixing with the aggregates, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20, 22-27, and 30-33 of copending Application No. 16/065,218 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully encompass those of the reference application. Specifically, the instantly claimed ‘mineralizing’ steps c and d mean a treatment with silica sol or gel to form a silicon oxide-based coating around the bitumen drops. This feature is claimed in claim 16 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738